                            Case 1:18-cv-02223-GBD-SN Document 135 Filed 04/03/20 Page 1 of 1
                                                                                 S u s m a n G o d f r e y l .l .p .
                                                                                    a r e gi s t e r e d li mi t e d li a bi li t y p a r t n e r s hi p
                                                                                                            3 2 N D FL O O R
                                                                                           1 3 0 1 A V E N U E O F T H E A M E RI C A S
                                                                                      N E W Y O R K , N E W Y O R K 1 0 0 1 9 -6 0 2 3
                                                                                                         ( 2 1 2) 3 3 6-8 3 3 0                                                              4/ 3/ 2 0 2 0
                                                                                                                                                                                             4/3/2020
                                                                                                      F A X ( 2 1 2) 3 3 6-8 3 4 0
                                                                                                    w w w. s u s m a n g o d f r e y. c o m
                                                                                                           __________
                          S uit e 5 1 0 0                                                                      S uit e 1 4 0 0                                                        S uit e 3 8 0 0
                 1 0 0 0 L o ui si a n a S t r e e t                                              1 9 0 0 A v e n u e o f t h e St a r s                                       1 2 0 1 T hi r d A v e n u e
           H o u s t o n , T e x a s 7 7 0 0 2 -5 0 9 6                                   L o s A n g e l e s , C a li f o r ni a 9 0 0 6 7 -6 0 2 9             S e a t t l e , W a s hi n gt o n 9 8 1 0 1 -3 0 0 0
                     ( 7 1 3) 6 5 1-9 3 6 6                                                                ( 3 1 0) 7 8 9-3 1 0 0                                                ( 2 0 6) 5 1 6-3 8 8 0
                          __________                                                                            __________                                                            __________

                                                                B e a t ri c e F r a n k li n
                                                                                                                                                           E- M ai l B F r a n k li n @ s u s m a n g o d f r e y. c o m
                                                      D i r e c t Di a l ( 2 1 2) 7 2 9-2 0 2 1




                              M ar c h 3 1, 2 0 2 0

                              VI A E C F

                              T h e H o n. S ar a h N et b ur n
                              U nit e d St at es M a gistr at e J u d g e
                              T h ur g o o d M ars h all C o urt h o us e
                              4 0 F ol e y S q u ar e, R o o m 4 3 0
                              N e w Y or k, N Y 1 0 0 0 7

                              R e:             Ri c h v. F o x N e ws N et w or k L L C, et al. , N o. 1 8-c v - 2 2 2 3

                              D e ar J u d g e N et b ur n:

                              Pl ai ntiffs J o el a n d M ar y Ri c h a n d D ef e n d a nt F o x N e ws N et w or k , L L C (t h e
                              “ P arti es ”) j oi ntl y s u b mit t his l ett er r e g ar di n g E SI pr ot o c ol, p urs u a nt t o t h e C o urt’s
                              M ar c h 1 1 Or d er. S e e D o c k et N o. 1 2 7. T h e P arti es ar e n e ari n g a gr e e m e nt o n t h e
                              o utst a n di n g iss u es r e g ar di n g s e ar c h t er ms a n d c ust o di a ns a n d d o n ot e x p e ct at t his
                              ti m e t o h a v e a dis p ut e d iss u e f or t h e C o urt r e g ar di n g t er ms or c ust o di a ns. B e c a us e
                              t h e P arti es c o nti n u e t o r efi n e a h a n df ul of s e ar c h stri n gs, w e r es p e ctf ull y r e q u est
                              p er missi o n t o fil e a list of a gr e e d - u p o n s e ar c h t er ms b y n e xt T u es d a y, A pril 7.

                              F or d o c u m e nt r e q u ests f or w hi c h t h e P arti es h a v e a gr e e d t o r u n s e ar c h t er ms
                              “t hr o u g h t h e pr es e nt, ” w e h a v e a gr e e d t h at t h e c ut off will b e A pril 1, 2 0 2 0 .

                              T h e P arti es r es er v e t h e ri g ht t o r e q u est a d diti o n al c ust o di a ns or t er ms or t o e x p a n d
                              t h e r e q u est e d ti m efr a m es if d e v el o p m e nts i n t h e liti g ati o n or f a cts l e ar n e d d uri n g
                              dis c o v er y w arr a nt it.

                          Si n c er el y ,
  TThe
    h e pparties'
           arti es' rrequest
                      e q u est ffor or aann eextension
                                                xt e nsi o n of of time
                                                                    ti m e is GGRANTED.
                                                                                R A N T E D. TThe
                                                                                               h e pparties
                                                                                                     arti es sshall
                                                                                                               h all jjointly   filee aa list of
                                                                                                                       oi ntl y fil           of aagreed-upon
                                                                                                                                                   gr e e d- u p o n
 ssearch
    e ar c h tterms
               er ms bbyy /s/u esB de aatri
                           TTuesday,    y, cAApril
                                              epril
                                                 Fr a7,n kli22020.
                                                      7,      0n2 0.
SSO  O OORDERED.
           R D E R E D.
                          B e atri c e Fr a n kli n



AApril  3, 22020
  pril 3,    020
NNew
  e w York,
       Y or k, NNew
                 e w YYork
                       or k
